Exhibit 10.1

 

The Compensation Package in this memorandum has been submitted to and approved
by the Compensation Committee of the Board of Directors of Evolving
Systems, Inc.  This Compensation Plan (the “Plan”) is effective during calendar
year 2006, and is provided to you to give you information regarding compensation
offered to you as [Insert Title].  This Plan supersedes all prior Compensation
plans or other compensation agreements, oral or written, you have with the
Company, other than stock options previously granted to you, the Management
Change in Control Agreement, as amended, and the Indemnification Agreement which
shall continue in full force and effect.  Your Plan includes a base salary paid
in accordance with the normal payroll practices of Evolving Systems, as well as
eligibility for quarterly and annual incentive compensation.

 

This Plan is not a contract of employment and shall not be construed to
guarantee employment for any particular period of time.  All Evolving Systems’
employees are employed at will.  You, or Evolving Systems, may terminate the
employment relationship at any time, with or without notice, for any reason or
no reason.  The Plan may be changed or discontinued by the Company at any time
with or without prior notice.

 

--------------------------------------------------------------------------------


 

I.  Compensation

 

Annual Base Salary

 

[Insert Amount]

Target Incentive Compensation

 

[Insert applicable percentage] of Base Salary, paid as described below

 


B.                                    INCENTIVE COMPENSATION

 

Incentive Compensation will be paid in five (5) equal payments, based upon
attainment of defined Company quarterly results and annual results.  Quarterly
Incentive Compensation is computed and earned at the end of each quarter in
which you work; the Annual Incentive compensation is computed and earned at the
end of the calendar year. Two measurement categories will be used as the basis
for Incentive Compensation – Revenue and Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA).  The following criteria will apply:

 


PERIOD


 


•    MEASURE


 


•    COMBINED PAYOUT

1st Quarter

 

Attainment of 1st Quarter Results, weighted ½ on Revenue and ½ on EBITDA

 

20% of Target Incentive Compensation

2nd Quarter

 

Attainment of 2nd Quarter Results, weighted ½ on Revenue and ½ on EBITDA

 

20% of Target Incentive Compensation

3rd Quarter

 

Attainment of 3rd Quarter Results, weighted ½ on Revenue and ½ on EBITDA

 

20% of Target Incentive Compensation

4th Quarter

 

Attainment of 4th Quarter Results, weighted ½ on Revenue and ½ on EBITDA

 

20% of Target Incentive Compensation

Full Year

 

Attainment of Annual Results, weighted ½ on Revenue and ½ on EBITDA

 

20% of Target Incentive Compensation

 

Attainment of Quarterly and Annual Results, and the percentage payout
attributable to such attainment, will be determined based upon the Incentive
Targets established by the Board of Directors.

 

In the event your employment terminates prior to the end of any calendar
quarter, for reasons other than Cause (as described below), the Quarterly
Incentive Compensation that would have been paid at the end of the calendar
quarter will be pro-rated to the date of termination of your employment.  There
will be no pro-ration for the Annual Incentive Compensation; you must be
employed by the Company on December 31, 2006, to be eligible for the Annual
Incentive Compensation amount.

 

--------------------------------------------------------------------------------


 

II.                                     SEVERANCE

 

1)              In the event your employment is terminated by the Company other
than for (a) Cause; (b) Disability; or (c) death, you will be paid severance
compensation in an amount equal to [insert applicable amount: (3)(6)(9) months]
of your then current Base Salary.

 

2)              “Cause” and “Disability” for purposes of the severance
provisions described in this Section II shall mean:

 

(a) ”Cause” shall mean:

 

(i)            Willful action or failure to act by you that in the reasonable
opinion of the Board of Directors materially injures the reputation, business or
business relationships of the Company or any of its officers, directors or
executives and such action or failure is not remedied or reasonable steps to
effect such remedy are not commenced within ten (10) days following receipt of
written notice;

 

(ii)           Your failure to perform your duties or to follow the reasonable
directions of the Board of Directors of the Company within ten (10) business
days after receipt by you of written notice of such failure;

 

(iii)          Any act involving moral turpitude or a crime, other than a
vehicle offense (excepting vehicular manslaughter), which could reflect in some
material fashion unfavorably upon the business or business relationships of the
Company or any of its officers, directors or executives.

 

(b)                                 “Disability” shall mean a physical or mental
impairment that substantially limits a major life activity, other than on a
temporary basis, which prevents you from performing the essential functions of
your job for any period, and for which no reasonable accommodation can be made.
As an officer of the Company, you are considered a “key employee” under the
Family and Medical Leave Act (“FMLA”).  As such, you will be provided a
reasonable opportunity to return to work from any FMLA leave.  However, the
possibility exists that restoration to employment may be denied following FMLA
leave if the Company, in its sole discretion, determines that your position is
critical and must be filled.

 

3)              In exchange for the severance payment described in this
Section II, the Company will require that you execute a Separation Agreement, in
which you release all claims against the Company arising out of your employment
or termination of your employment.  In addition, the Separation Agreement will
provide that during the period of time during which you receive severance
payments you will refrain from (a) soliciting Evolving Systems’ employees to
leave the employ of the Company;  (b) interfering with the relationship of the
Company with any such employees, including, but not limited to, hiring such
employees; (c) targeting or soliciting customers of the Company to purchase
products or services in competition with the Company’s products or services or
to terminate a relationship with the Company and (d) competing directly or
indirectly with the Company as is described in the Management Change in Control
Agreement.

 

4)              Severance payments will be paid in equal installments, in the
Company’s normal payroll cycle, over the applicable severance period. (The
Company reserves the right to modify this provision to comply with the
provisions of the American Jobs Creation Act.)  Under no circumstances will the
Company be obligated to pay any amounts to you under this Section II if your
employment has been terminated by the Company for Cause, Disability or death.

 

--------------------------------------------------------------------------------


 

5)              The severance provisions of this 2006 Compensation Plan are not
intended to apply in the event of a Change in Control, as defined in the
Management Change in Control Agreement.  Accordingly, if severance described in
this Plan is paid, and the Management Change in Control Agreement is
subsequently triggered, payments made under this Plan shall be credited against,
and shall NOT be in addition to, amounts paid under the Change In Control
Agreement.

 

III.                                 Benefits

 

You will receive benefits in accordance with the Company’s standard benefits
plan and policies, with the following modifications:

 

1.                                      Paid Time Off:  Your Paid Time Off (PTO)
will be set at one level above the “standard” rates for employees, as follows:

 

Years of Service

 

Hours Accrued per Pay Period

 

Annual # of Days of PTO

 

 

 

 

 

0-2

 

6.16

 

20

3-5

 

7.69

 

25

6+

 

9.23

 

30

 

You will be expected to record your PTO in accordance with standard Company
policy and all other provisions of the Company’s PTO policy will apply.

 

2.                                      Life Insurance Benefits:  In addition to
the standard life insurance benefits payable to employees of the Company, the
Company will provide life insurance to you in the amount of $300,000, subject to
your insurability.  The Company pays the premium, but the premium attributable
to insurance over $50,000 is taxable to you.

 

3.                                      Disability Benefits:  The Company will
provide you with short term and long term disability insurance coverage per the
Company’s general plan for all employees.  The general plan for employees pays
benefits at the rate of 66 2/3% of your base pay, with a base pay cap of $8,501
per month (resulting in total monthly benefit payable to you under the Company
plan of $5,667).  This benefit, if payable, terminates at age 65.  In addition,
the Company will make available to you, at your expense, additional long term
disability coverage that will pay the lesser of the difference between 66 2/3%
of your monthly base salary and the benefit provided under the general Company
plan or $6,000 per month. (For example, if your monthly base salary is $15,000,
the additional long-term disability policy will provide $4,334, the difference
between the general Company plan benefit ($5,667) and 66 2/3% of your base
salary.)  This additional benefit is payable until age 65, or, in some cases has
a 5 year payout.   If you have any questions about the disability benefits,
please see the HR Director.

 

4.                                      Travel. Upgrades to first class domestic
travel/business class international travel will be made available to you in
accordance with the Company’s standard travel policies.  This benefit does NOT
imply that you are authorized to buy first class tickets.

 

5.                                      Miscellaneous Benefits.    The Company
will provide you with a cell phone and cell phone service and reimburse you for
the cost (basic service) of a second phone line to your home.  You will also be
provided with a laptop computer and a second docking station to be used in your
home.

 

--------------------------------------------------------------------------------


 

IV.                                SEC Filing Requirements.

 

You will be considered an “Executive Officer” for purposes of the SEC
rules relating to trading of stock and reporting your stock trading.  You are
required to pre-clear your trading in Company stock with the Company’s General
Counsel prior to buying or selling Company stock.  You are expected to
familiarize yourself with the Insider trading regulations and to comply with
those regulations, in particular, to abide by Company trading-blackout rules and
to advise the Company’s General Counsel in advance of all stock trades so that
appropriate SEC forms can be timely filed.

 


•                                          ACKNOWLEDGMENT

 

I have received and read my 2006 Compensation Plan.  I understand the details of
the Plan and how it applies to me.  I acknowledge that the Plan represents
Confidential and Proprietary Information of Evolving Systems.  I understand that
the Plan may be changed or discontinued by the Company at any time with or
without notice, and that no representations or promises, either express or
implied, have been made to me about my continued employment, about my
compensation or about the Plan other than what is written here or in any
Management Change in Control Agreement that may be executed.  I understand the
responsibilities of my position and the critical nature of the performance of
this position on the success of Evolving Systems.  I understand that I am
employed on an at-will basis, and that this Plan does not alter or modify the
at-will nature of my employment.  I understand that I can resign my position at
any time, or Evolving Systems can terminate my employment at any time, with or
without prior written notice. I agree that the compensation I receive under the
Plan is fair and adequate compensation for my services.

 

 

 

 

 

[Name of Executive Officer]

 

Date

 

 

--------------------------------------------------------------------------------

 